Citation Nr: 0019296	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for thrombosis of the 
venous system of the lower body and lower extremities as 
secondary to service-connected trench foot, for accrued 
benefits purposes.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected trench foot, for 
accrued benefits purposes.

3.  Entitlement to a disability rating in excess of 
10 percent for bilateral trench foot, for accrued benefits 
purposes.

4.  Entitlement to service connection for the cause of the 
veteran's death.

5.  Entitlement to Survivors' and Dependents' Educational 
Assistance in accordance with Chapter 35, Title 38 of the 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1941 to July 1945.

In a December 1991 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for thrombosis and heart disease as 
secondary to trench foot, and denied entitlement to a 
disability rating in excess of 10 percent for trench foot.  
The veteran, during his lifetime, perfected an appeal of that 
decision.

The veteran died in November 1994, prior to the adjudication 
of his appeal of the December 1991 decision by the Board of 
Veterans' Appeals (Board).  In February 1995 the appellant, 
the veteran's surviving spouse, claimed entitlement to 
Dependency and Indemnity Compensation benefits on the basis 
that the veteran's service-connected disability contributed 
to cause his death.  She also claimed entitlement to any 
accrued benefits due the veteran at the time of his death.

In an April 1995 decision the RO denied entitlement to 
service connection for the cause of the veteran's death and 
denied entitlement to Survivors' and Dependents' Educational 
Assistance In a September 1995 rating decision the RO also 
denied the appellant's claim of entitlement to accrued 
benefits.  The appellant has perfected an appeal of the April 
and September 1995 decisions.  The issue of the veteran's 
entitlement to a disability rating in excess of 10 percent 
for trench foot, for accrued benefits purposes, will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Thrombosis of the venous system of the lower body and 
lower extremities was caused by the service-connected trench 
foot.

2.  The veteran's heart disorder is not shown to be causally 
or etiologically related to a service-connected disorder, nor 
did a service-connected disorder increase the impairment of 
earning capacity caused by the heart disorder.

3.  The service-connected thrombosis of the venous system of 
the lower body and lower extremities materially contributed 
to cause the veteran's death.


CONCLUSIONS OF LAW

1.  Thrombosis of the venous system of the lower body and 
lower extremities was proximately due to or the result of a 
service-connected injury.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).

2.  A heart disorder is not proximately due to or the result 
of, nor has it been aggravated by, a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.310.

3.  The cause of the veteran's death is related to a service-
connected disorder.  38 U.S.C.A. § 1110, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).

4.  The criteria for entitlement to Survivors' and 
Dependents' Educational Assistance are met.  38 U.S.C.A. 
§ 3500 (West 1991); 38 C.F.R. § 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
evacuated from the front line in France in November 1944 due 
to severe bilateral trench foot.  At that time the disorder 
resulted in swelling, pain, areas of black skin, and blister 
formation on both feet.  The dorsalis, pedis, and tibial 
pulses were poorly palpable.  He was hospitalized until May 
1945, when he was returned to duty with a limited profile for 
sedentary work only.  On termination of treatment he was able 
to walk approximately one mile with mild cyanosis of the 
toes, adequate pulsation in both feet, and hyperidrosis.

In a June 1971 rating decision the RO granted service 
connection for bilateral trench foot, and assigned a 
10 percent rating for the disorder.  That evaluation was 
based on the results of a September 1970 VA examination, 
during which the veteran complained of pain, cold sensation, 
and dysesthesia in both feet with periodic swelling of the 
legs.  The examiner described the dorsalis pedis pulsations 
as good and the posterior tibial pulsation as not strong.

A June 1982 private hospital summary shows that the veteran 
had documented coronary artery disease since 1977.  His 
history was also relevant for labile hypertension, and having 
been a heavy alcohol user with chronic pancreatitis.  He 
denied any recent alcohol intake and did not smoke.

September 1988 private treatment records indicate that the 
veteran had a history of diabetes mellitus of 10 or 20 years 
in duration, and that he had received treatment for angina 
and ventricular arrhythmias for the previous ten years.  He 
reported having had pedal edema for the previous two years, 
which had increased in severity following a motorcycle 
accident two months previously.  Examination showed pitting 
edema to the groin crease, bilaterally.  He also had a 
history of heavy alcohol use in the past, but none for the 
last 20 years.  The physician provided diagnoses of mild 
chronic stable angina pectoris; ventricular arrhythmias; 
systolic heart murmur due to aortic sclerosis or mitral 
regurgitation; and anasarca and hypoalbuminemia, possibly due 
to hepatic insufficiency or nephrosis.

A January 1991 hospital discharge summary documents long-
standing heart disease of at least 10 years in duration 
associated with fibrillation, arrhythmias, and congestive 
heart failure.  At that time a pacemaker was installed.

In an October 1991 medical report the veteran's physician 
stated that he had treated the veteran since February 1991 
for coronary artery disease, which had resulted in coronary 
artery bypass surgery and aortic valve replacement in 
February 1991.  The physician did not provide any etiology 
for the disorder.

In October 1991 the veteran claimed entitlement to an 
increased rating for trench foot, and entitlement to service 
connection for thrombosis and heart disease, which he claimed 
had been caused by the trench foot.  In support of his claim 
he submitted a January 1992 medical report in which his 
primary cardiologist stated that he had treated the veteran 
for cardiac arrhythmias, a prosthetic heart valve, and 
coronary artery disease, status post bypass.  He also stated 
that the veteran had total occlusion of the inferior vena 
cava, probably due to a frost bite injury suffered during 
military service.  He further stated that the occlusion of 
the inferior vena cava had exacerbated his heart disease and 
complicated his medical picture in terms of the diagnosis and 
therapy.  Apparently in explanation of that assertion he 
reported that the veteran had suffered deep venous thrombosis 
post-operatively, which prolonged his hospital course, 
increased the cost of his care, and worsened his morbidity.  
He provided the opinion that the "complication" was a direct 
result of the frostbite, which had also complicated his heart 
disease.  He stated that the veteran should be granted every 
benefit available based on the fact that "the above" was 
directly attributable to the war injury.

In June 1992 one of the veteran's physicians reported that 
during the bypass surgery in February 1991, the surgeon used 
the greater saphenous vein from the left thigh for the bypass 
graft.  Following the surgery the veteran had increasing 
swelling of the left calf and thigh.  He complained of 
ischemic rest pain in the toes and forefoot, with 
discoloration of the distal toe tips and bilateral calf 
claudication.  The physician noted that the risk factors for 
atherosclerosis included smoking, although the veteran had 
quit 30 years previously; coronary artery disease; and 
insulin dependent diabetes mellitus.  The physician also 
noted that the veteran had suffered frostbite while in 
service, with loss of the right great toe tip, and pancreatic 
insufficiency.  Based on an examination and review of medical 
records, the physician provided the following relevant 
diagnoses: diffuse atherosclerotic occlusive disease with 
ischemic rest pain and gangrene of the distal toes, secondary 
to diffuse tibial disease; diabetes mellitus; coronary artery 
disease; left thigh swelling due to lymphatic obstruction, 
with no evidence of deep vein thrombosis; and left vertebral 
occlusive disease.

A July 1992 medical report shows that the veteran had 
ischemic ulceration osteomyelitis of his toes, and that the 
frostbite suffered during World War II had undoubtedly 
contributed to his current condition.

In an August 1992 report his primary cardiologist stated that 
he had treated the veteran for chronic venous insufficiency 
of the lower extremities and mid-abdominal veins due to an 
occluded inferior vena cava.  He also stated that the 
occluded inferior vena cava was most likely due in large 
measure to trench foot, which the veteran suffered during 
service.  He again reported that the venous obstruction had 
prolonged his recovery from heart surgery, and that he had 
peripheral vascular disease due to trench foot, diabetes, and 
advanced age.  He stated that although it was difficult to 
quantify how much of the peripheral vascular disease was due 
to trench foot, as opposed to the other causes, the distal 
nature of the disease would definitely support the conclusion 
that the trench foot was a major contributing factor.

Beginning in December 1992 the veteran underwent a number of 
surgical procedures on both lower extremities, including 
multiple artery bypass procedures, due to severe peripheral 
vascular disease.  He underwent a below the knee amputation 
of the left leg in June 1993, and of the right leg in 
December 1993.  The surgeon commented that the risk factors 
for vascular disease included a history of smoking, coronary 
artery disease, hypertension, and insulin-dependent diabetes 
mellitus for 14 years.  In the December 1993 hospital summary 
the physician stated that the ischemia in the lower 
extremities was due to diabetic atherosclerosis.

In May 1993 the RO asked the VA medical center (MC) to 
provide the veteran an examination and for a board of two 
physicians, including a vascular surgeon and cardiologist, to 
review the veteran's claims folder and provide an opinion on 
the relationship, if any, between the service-connected 
trench foot and the veteran's coronary disease.  In a May 
1993 report the Associate Chief of Staff stated that he had 
reviewed the literature and conferred with two cardiologists 
regarding the etiology of the veteran's heart disease.  The 
physician stated that he was absolutely confident that there 
was no relationship between trench foot and coronary artery 
disease or any other cardiac condition.

In a March 1994 letter to the veteran's Congressional 
representative, the veteran's primary cardiologist stated 
that he had treated him since 1977, and that since then he 
had total occlusion of the venous systems in the legs "which 
seemed to be a chronic long-standing pre-existing problem."  
The cardiologist also stated that, in his opinion, there was 
"a strong historical likelihood that the trench foot and 
frost bite that he suffered in World War II are the cause of 
his venous problems and that he should be so compensated."  
The cardiologist further stated that the veteran also had 
arterial disease that was most likely exacerbated by the 
trench foot and frostbite.  He reported that with advancing 
age and the development of diabetes, the arterial disease had 
progressed.

In a March 1994 report, another physician noted that the 
veteran had suffered from frostbite during World War II, 
resulting in permanent partial ischemia of his toes.  The 
physician provided the opinion that the resulting partial 
ischemia of the toes had contributed in part to the gangrene 
that necessitated the bilateral below the knee amputations.

The death certificate shows that the veteran died in November 
1994.  The immediate cause of death was liver failure, due to 
cryptogenic cirrhosis.  Other significant conditions 
contributing to death but not related to the immediate cause 
included diabetes, coronary disease, peripheral vascular 
disease, and aortic valve disease.

The cardiologist stated in a January 1995 report that the 
veteran most likely had experienced total occlusion of the 
deep venous system and abdominal inferior vena cava since he 
suffered the frostbite in World War II.  He also stated that, 
in addition, the veteran had severe peripheral vascular 
disease that was enhanced by the frostbite, which was later 
exacerbated by diabetes mellitus and atherosclerosis.  He 
reported that the veteran had died from liver failure, 
exacerbated in great part by the venous occlusion of the 
entire abdominal system, including the hepatic veins.  He 
indicated that the veteran's war injuries had significantly 
contributed to his death.

In conjunction with the RO's April 1995 rating decision, the 
rating board physician provided the opinion, based on the 
medical evidence in the claims file, that the residuals of 
trench foot were mild, with no specific findings or symptoms 
shown in the medical reports.  The physician stated that the 
effects of frostbite, or the freezing of tissue, were limited 
to the exposed area, and that the atherosclerosis and other 
conditions were totally unrelated to the frostbite incurred 
in service.  He stated that the risk factors included smoking 
and drinking alcohol.

Also in April 1995, the veteran's cardiologist, noting that 
he had over 24 years of professional experience, reported the 
opinion that the veteran had died as a result of "his 
service related condition."  He stated that the veteran had 
suffered from frozen lower extremities during World War II, 
which had resulted in severe venous insufficiency of the 
entire abdominal cavity and the lower extremities.  The 
venous insufficiency in the lower extremities was manifested 
by severe edema and poor healing.  He stated that prior to 
his death the veteran also suffered from atherosclerotic 
arterial obstruction in the lower extremities, which was 
exacerbated but not caused by the venous insufficiency.  He 
reported that the venous insufficiency prevented wounds from 
healing, eventually leading to the loss of both lower 
extremities.  He also stated that the cause of death, that 
being liver failure, was exacerbated, if not caused, by the 
venous insufficiency.  He provided the opinion that the cause 
of death was substantially exacerbated, and most likely 
substantially caused, by the total thrombosis of the inferior 
vena cava, abdominal venous system, and that of the lower 
extremities.

VA treatment records received following the veteran's death 
indicate that he was hospitalized from August to September 
1968 for chronic alcoholism and Laennec's cirrhosis; from 
December 1968 to February 1969 for cirrhosis of the liver, 
chronic alcoholism, and acute pancreatitis; from June to July 
1969 for subacute pancreatitis; and from September to 
November 1970 for chronic bronchitis, recurring, chronic, 
pancreatitis, and hemorrhoids.

In September 1995 the appellant submitted statements from 
three individuals who had known the veteran for many years in 
which the individuals reported that the veteran had 
complained of foot and leg pain following his separation from 
service.

In order to resolve the conflicting medical opinions 
regarding the relationship, if any, between the veteran's 
service-connected trench foot and the cause of his death, in 
February 2000 the Board requested a medical opinion from the 
Veterans Health Administration (VHA).  The VHA physician was 
asked to provide responses to the following three questions:

1.  Is it at least as likely as not that the 
service-connected trench foot residuals, or frozen 
feet incurred in service, caused or aggravated 
venous or arterial disease, including thrombosis, 
or heart disease in the veteran?

2.  If the answer to the first question is in the 
affirmative, is it as likely as not that venous or 
arterial disease, including thrombosis, or heart 
disease caused or contributed to the cause of the 
veteran's death?

3.  Is it at least as likely as not that the 
service-connected trench foot residuals, or frozen 
feet incurred in service, caused or contributed to 
the cause of the veteran's death?

In an April 2000 report, the VHA physician provided the 
following responses to the questions shown above:

1.  The answer is yes.  His trench foot disease 
could have aggravated venous disease including 
thrombosis.  His heart disease, however, may be 
independent from his deep vein thrombosis.

2.  The answer is yes.

a.  Venous disease, including inferior vena 
cava thrombosis is a possible cause of liver 
cirrhosis, which was the veteran's main cause 
of death.

b.  Arterial disease, including coronary 
artery disease, peripheral arterial disease 
and recurrent thrombosis of venous peripheral 
grafts were significant contributors to the 
veteran's death.

c.  Thrombosis played a fundamental 
pathophysiologic role in his death, including 
possible hepatic thrombosis secondary to 
inferior vena cava thrombosis resulting in 
worsening liver cirrhosis, vein graph 
recurrent thrombosis with failed angioplasty 
and thrombolytic therapy requiring amputations 
and arterial thrombosis.

d.  Heart disease, including coronary artery 
disease requiring coronary artery bypass 
surgery and aortic stenosis requiring aortic 
valve replacement.

3.  The answer is yes.  Trench foot disease 
residuals including deep vein thrombosis may have 
predisposed the veteran to inferior vena cava 
thrombosis.  As stated above, inferior vena cava 
thrombosis may have contributed to the cause of the 
veteran's death, cryptogenic cirrhosis.

II.  Laws and Regulations

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  The entitlement of the 
accrued benefits claimant is derived from the veteran's 
entitlement, and the accrued benefits claimant cannot be 
entitled to a greater benefit than the veteran would have 
received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service-connected disorder.  If a non-
service-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Educational assistance is payable to the surviving children 
or spouses of veterans who die as the result of a service-
connected disability, or who have a permanent and total 
disability rating.  38 U.S.C.A. § 3500; 38 C.F.R. § 20.3021.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

III.  Service Connection for Thrombosis and Heart Disease

The Board finds that these claims are well grounded.  There 
is competent medical opinion linking thrombosis and heart 
disease to trench or frozen feet in service.

Because the Board is considering the veteran's appeal of the 
RO's denial of entitlement to service connection for 
thrombosis of the venous system of the lower body and lower 
extremities and heart disease for the purpose of determining 
the appellant's entitlement to accrued benefits, the Board's 
determination must be based on the evidence of record at the 
time of the veteran's death in November 1994.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  Based on a review of that 
evidence, the Board finds that service connection for 
thrombosis of the venous system of the lower body and lower 
extremities is warranted, but that entitlement to service 
connection for heart disease is not shown.

In multiple medical reports the veteran's cardiologist has 
stated that he had occlusion of the inferior vena cava and 
the bilateral iliac systems, resulting in chronic stasis and 
edema in the lower abdomen and lower extremities, that was at 
least substantially caused by the frost bite injury that he 
incurred in service.  At the time of the veteran's death 
there was no evidence of record to the contrary.  The Board 
has determined, therefore, that the evidence supports the 
grant of service connection for thrombosis of the venous 
system of the lower body and lower extremities for accrued 
benefits purposes.

The evidence shows that the veteran has received treatment 
for coronary artery disease and ventricular arrhythmias since 
1977 and aortic valve disease, which resulted in the 
insertion of a pacemaker in January 1991 and bypass surgery 
and replacement of the aortic valve in February 1991.  The 
veteran asserted that the heart disease was caused or 
aggravated by the occlusion of the inferior vena cava and the 
bilateral iliac systems.  In order to show that the heart 
disease was aggravated by the vein disorder, the evidence 
must indicate that the service-connected disorder is the 
causative factor, not the acted-upon factor, resulting in an 
increase in the impairment of earning capacity.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

In the January 1992 medical report the cardiologist stated 
that the occlusion of the inferior vena cava had exacerbated 
the heart disease, but in his explanation of that assertion 
he reported that the veteran had suffered deep venous 
thrombosis post-operatively, which prolonged his hospital 
course, increased the cost of his care, and worsened his 
morbidity.  It appears, based on this statement, that 
although the veteran had suffered from vein occlusion prior 
to the cardiac surgery, which was manifested by chronic 
stasis and edema in the lower abdomen and lower extremities, 
the surgery caused a deep vein thrombosis.  The cardiologist 
interpreted the occurrence of the deep vein thrombosis as 
exacerbating the heart disorder, in that it prolonged his 
hospital course, increased the cost of his care, and worsened 
his morbidity.  Contrary to the cardiologist's assertion that 
the deep vein thrombosis aggravated the heart disorder, his 
explanation of that assertion and the June 1992 medical 
report indicate that the heart disorder and resulting surgery 
aggravated the vein disorder by causing the thrombosis.  The 
service-connected vein disorder was, therefore, the acted-
upon factor, not the causative factor, in increasing the 
impairment of earning capacity.

The VAMC Associate Chief of Staff provided the opinion, based 
on a review of the relevant literature and consultation with 
two cardiologists, that he was absolutely confident that 
there was no relationship between trench foot and coronary 
artery disease or any other cardiac condition.  The Board 
finds, therefore, that the preponderance of the evidence 
indicates that the heart disorder was not caused or 
aggravated by the service-connected vein disorder.

IV.  Service Connection for the Cause of the Veteran's Death

The Board concludes that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded because the evidence shows that it is plausible.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) (a secondary 
service connection claim is well grounded if there is medical 
evidence to connect the asserted secondary condition to the 
service-connected disability).  Because the claim is well 
grounded, VA has a duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Brown, 9 Vet. App. 341 (1996), 
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  The relevant evidence consists of private 
treatment records, the medical opinions from the veteran's 
physicians, and the April 2000 opinion of the VHA physician.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the claim and that VA has 
fulfilled its obligation to assist her in the development of 
the facts of the case.

The Board has reviewed the evidence of record and finds that 
service connection for the cause of the veteran's death is 
warranted.  The death certificate shows that he died due to 
liver failure, caused by cryptogenic cirrhosis.  His private 
physician provided the opinion that the occlusion of the 
inferior vena cava resulted in venous insufficiency in the 
liver, which contributed to the liver failure.  The VHA 
physician also stated that it was at least as likely as not 
that the inferior vena cava thrombosis contributed to the 
cause of the veteran's death.  The Board has determined, 
therefore, that the evidence supports the conclusion that the 
service-connected thrombosis of the venous system of the 
lower body contributed materially to cause the veteran's 
death.

Because the cause of the veteran's death is shown to be 
related to a service-connected disorder, the appellant has 
met the requirements for entitlement to Survivors' and 
Dependents' Educational Assistance in accordance with Chapter 
35, Title 38 of the United States Code.


ORDER

Entitlement to service connection for thrombosis of the 
venous system of the lower body and lower extremities, as 
secondary to service-connected trench foot, is granted for 
accrued benefits purposes.

The claim of entitlement to service connection for coronary 
artery disease, as secondary to service-connected trench 
foot, is denied.

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Survivors' and Dependents' Educational 
Assistance in accordance with Chapter 35, Title 38 of the 
United States Code is granted.



REMAND

As previously stated, at the time of his death the veteran's 
appeal of the denial of a disability rating in excess of 
10 percent for trench foot was pending before the Board.  The 
appellant is potentially entitled to any increase due the 
veteran as accrued benefits.

In the December 1991 rating decision the RO denied 
entitlement to a disability rating in excess of 10 percent on 
the basis that the lower extremity symptoms claimed by the 
veteran to be residuals of trench foot were, in fact, caused 
by the non-service connected vein disorder.  As shown above, 
the Board has granted service connection for thrombosis of 
the venous system of the lower body and lower extremities as 
a residual of the service-connected trench foot.  The RO has 
not yet considered the issue of the rating to be assigned for 
that disorder for accrued benefits purposes.  The issue of 
the applicable rating for the bilateral trench foot is 
inextricably intertwined with the rating to be assigned for 
thrombosis of the venous system of the lower body and lower 
extremities.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1994).  
That issue is, therefore, being remanded to the RO for re-
adjudication in light of the grant of service connection for 
the vein disorder.

The Board notes that in addition to thrombosis of the venous 
system of the lower body and lower extremities, the veteran 
had diffuse atherosclerotic occlusive disease in the lower 
extremities, which resulted in bilateral below the knee 
amputations in 1993.  The medical evidence indicates that the 
diffuse atherosclerosis is due to diabetes mellitus.  The 
medical evidence also indicates, however, that the venous 
insufficiency caused by the service-connected trench foot 
contributed at least in part to the gangrene that resulted in 
the amputations.  The degree of that contribution is not 
clearly shown.

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

The RO should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 10 percent for the residuals of 
trench foot, including thrombosis of the 
venous system of the lower body and lower 
extremities.  If any benefit requested on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



